Citation Nr: 0413753	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
recurrent strain of the left medial collateral ligament with 
residual saphenous nerve injury, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to 
August 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in St. Louis, 
Missouri which denied an increase in a 10 percent rating for 
service-connected recurrent strain of the left medial 
collateral ligament.  A hearing was held before the 
undersigned Veterans Law Judge sitting at the RO in September 
2003.  

The veteran appears to be raising the issue of service 
connection for a right leg disorder secondary to his service 
connected left knee disorder.  This issue is referred to the 
RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that additional development is necessary prior to appellate 
review.

The veteran's service-connected left knee disability has been 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which pertains to recurrent subluxation 
or lateral instability.  The Board notes that separate 
ratings may be assigned for arthritis with limitation of knee 
motion (38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010) and 
for instability of a knee (Diagnostic Code 5257).  VAOPGCPREC 
23-97 and 9-98.  The recent VA examination did not include X-
rays.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO should inform the 
veteran to provide any evidence in his 
possession pertinent to his claim which 
has not been previously submitted.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a left knee 
disability since December 2002.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the current severity of his 
service-connected left knee disability. 
If feasable, the examination should be 
performed by a physician who has not 
previously examined the veteran.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

All indicated tests should be performed, 
to include range of left knee motion in 
and an accurate assessment of knee 
instability.  An X-ray study of the left 
knee must be performed.  

The examiner should also describe any 
functional loss due to pain, weakened 
movement, excess fatigability, and 
incoordination, to include the degree of 
functional loss that is likely to result 
from flare-ups or extended use.  The 
examiner is requested to specify whether 
there is arthritis of the right knee.  
The examiner should be asked to indicate 
whether there is arthritis of the left 
knee and, if yes, whether it is as likely 
as not that the arthritis was caused or 
aggravated by the service connected 
recurrent strain of the left medial 
collateral ligament with residual 
saphenous nerve injury or is related to 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

4.  The RO is requested to schedule the 
veteran for an examination by a 
neurologist to determine the severity of 
the residuals of the injury to the left 
saphenous nerve. The claims folder is to 
be made available to the examiner prior 
to the examination.  All tests deemed 
necessary should be performed.  The 
examiner should describe all neurological 
associated symptoms and findings.  If 
residual disability from the injury to 
the saphenous is found, the examiner 
should indicate whether the degree of 
disability results in complete or 
incomplete paralysis.  If incomplete 
whether the degree is moderate, 
moderately severe, or severe.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

5.  If arthritis of the left knee is 
diagnosed, RO should adjudicate the issue 
of service connection for arthritis of 
the left knee on direct and secondary 
bases to include consideration of Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought is not granted the 
veteran should be notified of the denial 
and of his appellate rights.

6.  Thereafter the RO should readjudicate 
the veteran's claim to include whether a 
separate evaluation is warranted for the 
left saphenous nerve.   If the benefits 
sought are not granted the RO should 
furnish the veteran and his 
representative supplemental statement of 
the case, and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




